Citation Nr: 1431619	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-35 337	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for burns of the face and hands.

3.  Entitlement to service connection for nose bleeds.

4.  Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to June 21, 2012, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2006 to June 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from  July 2009 (regarding PTSD and hearing loss) and January 2010 (regarding burns and nose bleeds) rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The July 2009 rating decision, in pertinent part, granted service connection for PTSD, rated 30 percent, effective June 6, 2009.  An interim (March 2013) rating decision increased the rating for PTSD to 50 percent, effective June 21, 2012.  The issue is characterized to reflect that staged ratings are assigned.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  


FINDINGS OF FACT

1.  On the record at a hearing before the Board In April 2014 the Veteran expressed his intent to withdraw his appeal seeking service connection for burns of the face and hands, nosebleeds, and bilateral hearing loss; there is no question of fact or law in these matters remaining before the Board.

2.  Throughout, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas have not been shown.




CONCLUSIONS OF LAW

1.  Regarding the claims of service connection for burns of the face and hands, nose bleeds, and bilateral hearing loss, the criteria for withdrawal of a Substantive Appeal are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  A 50 percent (but no higher) schedular rating is warranted for throughout (i.e., from June 6, 2009) for, the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §  4.130 Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the Veteran's expression of intent to withdraw his appeals seeking service connection, there is no reason for discussion of the impact of the VCAA on those issues.

Regarding the claim for increase, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2010 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating; a March 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)   ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

At the April 2014 hearing before the undersigned, the undersigned identified the issue on appeal and elicited the Veteran's testimony regarding his symptoms.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. §  3.103(c)(2).

The Veteran's pertinent treatment records have been secured. He was afforded VA examinations in May 2009 and June 2012.  The Board finds the reports of the examinations to be complete and adequate for rating purposes.  Notably, the Veteran has indicated that he does not desire any further development in the matter of the rating for PTSD (and that he would be satisfied with a 50 percent rating throughout).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Withdrawal of Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the April 2014 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeals in the matters of service connection for burns to the face and hands, nose bleeds, and bilateral hearing loss.  Inasmuch as the Veteran has withdrawn his appeals in these matters, there is no allegation of error of fact or law in the matters remaining before the Board.  Hence, the Board does not have jurisdiction to consider appeals in these matters, and the appeals must be dismissed.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under Code 9411 and the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On May 2009 (pre-service discharge) VA examination, mild PTSD was diagnosed.  The examiner noted the Veteran's current medications and his reports of being unable to go to a mall because of anxiety.  He reported feeling emotionally numb, easily angered, and hypervigilant.  He was oriented in all spheres, clean, and his speech was normal and his affect was calm.  

A July 2009 VA treatment record notes the Veteran was experiencing difficulty falling asleep and headaches.  He also reported occasional flashbacks.  He was alert, calm, and rational and his insight and judgment were good.  On August 2009 initial VA  assessment, he reported difficulty interacting with others, feeling disconnected and emotionally numb, as well as problems sleeping, irritability, flashbacks, and anxiety.  He was unemployed, but planning to attend school in the next semester.  A GAF score of 57 was assigned.

An August 2009 private treatment record indicates the Veteran was hospitalized following an overdose of Ambien.  He denied that it was a suicide attempt, but rather that he was attempting to sleep through the night.  

August and September 2009 VA treatment records show the Veteran sought treatment for PTSD symptoms including difficulty sleeping, irritability, depression, isolation, poor concentration, and memory impairment.  He reported anxiety being around people/on crowds, and that he had been forcing himself to attend classes.  He reported difficulty containing his anger. An August 2009 record notes the hospitalization for overdosing and the Veteran's reports that it was not a suicide attempt.  GAF scores of 42 were assigned.

A September 2009 treatment record indicates the Veteran was neatly and casually dressed, and his affect was constricted and mood dysphoric.  He reported continued trouble sleeping, and that he did occasionally spend time with other veterans at school or his ex-girlfriend.  A GAF score of 50 was assigned. 

October 2009 VA treatment records note that the Veteran reported isolating and was no longer spending time with other veterans at his school, though he continued to study with his ex-girlfriend once or twice a week.  He indicated he felt like he was "walking on eggs" when around other people, undirected anger, and that he preferred to be alone.  He was well groomed, fidgety; his mood was dysphoric; and his affect constricted.  GAF scores of 50 were assigned.

November 2009 VA treatment records note that the Veteran continued to experience extreme hypervigilence on campus, difficulty sleeping, and isolation.  At times during treatment, he would become overwhelmed and dizzy.  He reported going home for Thanksgiving, but indicated that he would prefer not to go home for Christmas as he was uncomfortable there.  He reported that he used to drink alcohol to numb himself, but became progressively more angry and decided to stop drinking excessively so as to not lose control.  GAF scores of 50 were assigned. 

December 2009 VA treatment records note the Veteran had decided to return home for the winter holidays.  He reported doing well in school, but feeling "heavy," like he is "chained down," and while he understood that he should connect more with people, he continued to prefer to isolate.  He continued to avoid crowds and employ a mental "checklist" while at school related to suicide bombers.  His mood was dysphoric and his affected constricted.  GAF scores of 42 and 50 were assigned.

A January 2010 VA treatment record notes the Veteran reported being extremely depressed, but denied being suicidal.  He indicated that he had not enjoyed his time at home for the holidays due to his parents impending divorce and his ex-girlfriend asking him to stop contacting her.  The provider indicated that she believed that without school in session, the Veteran's PTSD symptoms had become more prominent.  The Veteran was noted to be apathetic and lethargic, his affect was restricted; and his mood was dysphoric.  A GAF score of 38 was assigned.  A later January 2009 VA treatment record notes that being on campus continued to evoke a "ready to kill" mindset and that he went through military style mental checklists.  A GAF score of 50 was assigned. 

A February 2010 VA treatment record indicates the Veteran reported continued depression as well as hypervigilence, irritability, numbness, and isolation.  He was apathetic and lethargic; his affect was flat and his mood dysphoric.  The provider noted the Veteran's lack of eye contact during the treatment session.  A GAF score of 38 was assigned.  Later February 2010 VA treatment records note that the Veteran reported being alone most of the time and admitted to having little passion or interest in anything.  He indicated that he had not had any contact with his parents, but did go on a hike with some other veterans from school.  He also reported continued nightmares, as well as hypervigilence and hyperarousal while on campus, and noted an incident in which he had come in contact with a Middle Eastern man and that it had upset him.  GAF scores of 50 were assigned. 

A February 2010 private treatment record indicates the Veteran was hospitalized following an arrest for Driving Under the Influence due to suicidal claims he made to the arresting police officer.  He was released once he was sober and indicated that he had no thoughts of suicide and had never had those thoughts before.  March 2010 VA treatment records following the incident indicate that the Veteran was very upset about the arrest and reported considering dropping out of school.  He continued to report difficulty sleeping and spent time alone over spring break.  An April 2010 VA treatment record notes the Veteran had started to attend his school's Veterans' Center events, though the provider noted that he had begun to struggle with substance abuse.  GAF scores of 50 were assigned.

May to July 2010 VA treatment records ireflect that the Veteran got a job as a tutor and was feeling better, drinking less often, and sleeping more.  He reported recently enjoying spending time with his family in Rhode Island, exercising more, and a decrease in hypervigilence while on campus.  His affect was full range and his mood euthymic.  GAF scores of 45 and 50 were assigned.  A later July 2010 VA treatment record revealed that the Veteran reported that he lied to his treatment providers and that he had been abusing drugs for the past few months which had elevated his mood.  He indicated that he stopped using drugs and his PTSD symptoms had begun to return. 

An August 2010 VA treatment record notes that the Veteran continued to have difficulty sleeping, but reported not using drugs or alcohol for 2 weeks.  September 2010 VA treatment records note that the Veteran expressed frustration that he "can't feel normal feelings."  He also indicated he continued to feel distant and unable to relate to others.  GAF scores of 50 were assigned.  
An October 2010 VA treatment record notes the Veteran was sleeping better, but was drinking more heavily.  He reported having few friends and feeling like he did not belong.  His mood was depressed and his affect sad.

A December 2010 VA treatment record notes the Veteran was going to visit his family for the holidays, but was not looking forward to it.  He reported improvement in his hypervigilence, but indicated that he had spent little time on campus recently.  He admitted to feeling lonely and distrusting of women.  His mood was depressed and his affect was lethargic and constricted.  A GAF score of 50 was assigned.  

January to July 2011 VA treatment records indicate the Veteran joined an additional treatment program focused on PTSD.  He exercised excessively at times, but had been feeling less anxiety and avoided people less often.  March and July 2011 VA treatment records note his mood was euthymic and his affect was bright.  An April 2011 VA treatment record notes that he went home for spring break, but often felt bored.  A June 2011 VA treatment record notes that he had been better at socializing, but still mistrusted women.  GAF scores of 50 and 55 were assigned.  

An April 2012 VA treatment record notes that the Veteran was pursuing medical school and felt that his PTSD symptoms had improved as he decreased his drug and alcohol use over the past months.  He reported less trouble sleeping, less anger, and occasional hypervigilence.  A GAF score of 70 was assigned.

On June 2012 VA examination, the examiner found occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran lived with two roommates, but did not interact with them much and had not had a relationship since discharge and minimal contact with family.  He worked part-time as a tutor while in school, though at times he struggled with concentration and excessive tiredness in the mornings.  The examiner noted depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of mood or motivation, difficulty establishing relationships, and suicidal ideation.  Survivor's guilt and anxiety when trying to go to sleep were also noted.  His affect was mildly agitated with some brief sadness and his underlying mood was dysphoric.  A GAF score of 55 was assigned and indicated some occupational/scholastic impairment (excessive absenteeism due to sleep impairment, poor concentration) and moderate social impairment (good social skills, but no long term relationships, no close male friends, anxiety in crowds).  The examiner noted he reviewed the Veteran's medical history and that these findings are consistent with the Veteran's treatment records.

A July 2012 VA treatment record notes that in May 2012, the Veteran got out a gun while intoxicated, shot it into the air, and called his father expressing suicidal thoughts.  He reported not remembering the incident the following day.  He also admitted to using cocaine and a second DUI arrest, but denied suicidal ideation other than in the May incident.  His mood was euthymic and his affect was full range.  A later July 2012 record notes that the Veteran reported his anxiety and hypervigilance had lessened over time.  A GAF score of 50 was assigned. 

September and October 2012 VA treatment records note the Veteran was still pursuing medical school.  He was not dating and had few close friends.  He indicated that he did not maintain solid relationships with his siblings.  He reported his PTSD symptoms were "good" and he continued to exercise regularly.  His mood was slightly dysthymic and his affect congruent.  A GAF score of 50 was assigned. 

November and December 2012 VA treatment records note the Veteran began a romantic relationship that was progressing slowly.  He also noted he briefly debated rejoining the military as opposed to going to medical school, but did not consider this seriously.  He noted that at times he had problems with concentration.  His mood was euthymic and his affect congruent.  A GAF score of 50 was assigned.  

A February 2013 VA treatment record notes the Veteran was assigned a new mental health provider due to his former provider being transferred, and reported his progress towards improving his social and relationship struggles, impulsive behavior when drinking, and isolation.  He reported a slight decrease in hyperarousal and working to stop avoiding memories of his time in service.  His mood was depressed and his affect was full range.  A GAF score of 50 was assigned. 
At the April 2014 hearing before the undersigned, the Veteran expressed his belief that he should be entitled to a 50 percent rating from the date of his claim (as opposed to from June 21, 2012, the date of his last VA examination); he indicated that his symptoms became manifest in 2009 (soon after service) and had remained largely the same since then. 

The Veteran was assigned 30 percent rating from June 6, 2009 which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the evidence of record, taken as a whole, more nearly approximates the reduced reliability and productivity required for a 50 percent rating and suggests that the Veteran's occupational and social impairment has been persistent since June 2009 (based on VA treatment records).  Specifically, he has exhibited, disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships throughout (not merely from the time of the last examination).  In fact, there were times prior to June 2012 when the symptoms appeared more serious than found on the June 2012 examination (including during a period in 2010 when the symptoms appear to have peaked)..  While he did not exhibit all of the symptoms listed (as examples) under the criteria for a 50 percent rating, such is not necessary to justify that rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Consequently, a 50 percent rating is warranted throughout.

While the Veteran has indicated he would be satisfied with a 50 percent rating for the entire evaluation period, nonetheless, if symptoms of PTSD are shown to have warranted a higher rating for any distinct he period of time, he is entitled to such rating.  However, the evidence of record does not show that symptoms that met (or approximated) the criteria for a 70 percent rating were manifested for a distinct period of time at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He did not, at any point, demonstrate symptoms such as: obsessional, illogical, obscure, or irrelevant speech; panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or any other symptoms of similar gravity.  

While he has reported irritability and anger, he has not been shown to be violent.  Furthermore, he has continued to maintain some relationships with his family, and maintains contact with a few other veterans.  His judgment and thinking have consistently clinically evaluated as normal and he has not demonstrated obsessional tendencies.  He was consistently well groomed, and inability to maintain hygiene and routine daily activities is not shown.  Symptoms that might be associated with a higher rating (such as suicidal ideation) were noted during acute periods of exacerbation, related to substance abuse, and do not reflect a distinct period or periods of increased symptoms and impairment for which a staged increased rating could be assigned.  Consequently, the Board finds that the Veteran has not demonstrated deficiencies in most areas and that the criteria for a 70 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  While the GAF scores noted in VA treatment records include a range of 38 to 70 over the course of his treatment (with the lower scores signifying impairment more consistent with a 70 percent rating), majority of the GAF scores assigned were in the50 to 55 range (reflecting a moderate disability), and the symptoms then noted (disturbances of mood, tending to self-care, and limited, but otherwise adequate, social relationships) are more consistent with the criteria for a 50 percent rating (i.e., productive of reduced reliability and productivity) and not reflecting deficiencies in most areas.  The Board notes, for example, that when the Veteran had the lowest scores assigned, he was progressing satisfactorily in school (in an apparently challenging program), and was maintaining family relationships (both weighing against a finding of deficiencies in most areas.  Accordingly, a rating in excess of 50 percent is not warranted for any period of time under consideration.   Once again, it os noteworthy that at the April 2014 hearing, the Veteran indicated that he would be satisfied with the grant of a t 50 percent rating throughout.

The Board has considered whether referral of this case for consideration of an extraschedular rating during this period is indicated.  As there is no evidence (or allegation) of symptoms or impairment during this period not encompassed by the schedular criteria, such criteria are not inadequate, and referral of the case for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the record reflects the Veteran has been attending school full time, worked part-time as a tutor, and has not alleged unemployability due to his service-connected PTSD; the matter of entitlement to a total rating based on individual unemployability due to service connected disability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

 
ORDER

The appeals seeking service connection for burns to the face and hands, nosebleeds, and bilateral hearing loss are dismissed. 

A 50 percent rating is granted for the Veteran's PTSD throughout (from June 6, 2009), subject to the regulations governing payment of monetary awards; a rating in excess of 50 percent is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


